In the

     United States Court of Appeals
                 For the Seventh Circuit
                     ____________________ 
No. 16‐1601 
STACY L. CHILDRESS, 
                                                 Plaintiff‐Appellant, 

                                 v. 

CAROLYN W. COLVIN, Acting Commissioner of Social 
Security 
                                     Defendant‐Appellee. 
                     ____________________ 

         Appeal from the United States District Court for the 
                     Central District of Illinois. 
        No. 2:14‐CV‐00297‐CSB‐DGB — Colin S. Bruce, Judge. 
                     ____________________ 

   ARGUED DECEMBER 13, 2016 — DECIDED JANUARY 4, 2017 
                ____________________ 

   Before POSNER, KANNE, and SYKES, Circuit Judges. 
    POSNER,  Circuit  Judge.  The  plaintiff‐appellant,  Mr.  Chil‐
dress, applied to the Social Security Administration for disa‐
bility benefits in 2008, when he was 35. Turned down in 2010 
after  a  hearing  before  an  administrative  law  judge,  he  ap‐
pealed  to  the  district  court,  which  initially  remanded  the 
case to the Social Security Administration for reevaluation of 
the medical opinions in the record and reconsideration of the 
2                                                        No. 16‐1601 


plaintiff’s credibility. The upshot was a second hearing, held 
in  2013,  before  the  same  administrative  law  judge,  who 
again  ruled  that  Childress  was  not  disabled;  and  this  time 
the district court affirmed, precipitating his appeal to us. He 
complains  that  the  administrative  law  judge  again  failed  to 
give  sufficient  weight  to  the  opinions  of  his  treating  physi‐
cians  and  did  not  accurately  assess  his  credibility  or  his  ca‐
pacity to work. 
    The  administrative  law judge ruled in the second  round 
that  Childress  could  perform  only  limited  sedentary  work 
(and  nothing  more  strenuous),  because  he  is  capable  of 
standing for only 25 to 30 minutes at a time and of walking 1 
to 2 blocks at a time, adding up to a maximum of 2 hours a 
day of either walking or standing; he is capable of sitting 45 
to 60 minutes at a time, for a total of 6 hours a day; and he is 
capable of carrying out workplace instructions—provided he 
was given them no more than 30 days earlier. The adminis‐
trative  law  judge  also  ruled  that  he  must  avoid  strenuous 
work, dangerous machinery, unprotected heights, and expo‐
sure to extreme heat. 
     The  medical  evidence  presented  by  Childress’s  treating 
physicians was extensive. A cardiologist who had been treat‐
ing  Childress  for  years,  Dr.  Theodore  Addai,  reported  that 
Childress  suffers  from  congestive  heart  failure,  cardiomyo‐
pathy  (another  disease  that  diminishes  cardiac  perfor‐
mance),  severe  asthma,  COPD  (chronic  obstructive  pulmo‐
nary disease, actually one or more of a set of distinct diseas‐
es,  all  of  which  however  are  debilitating,  progressive,  and 
potentially fatal lung diseases), occasional chest pain, obesity 
(he weighs 350 pounds yet is only 69  inches—five feet nine 
inches—tall),  hypertension,  and  dyspnea  (difficult  or  un‐
No. 16‐1601                                                           3 


comfortable  breathing,  resulting  in  shortness  of  breath).  He 
was  prescribed  a  number  of  medications:  Advair, 
Benazepril, Coreg, Diovan, Lanoxin, Lasix, Norvasc, Proven‐
til,  and  Spiriva.  We  are  not  told  whether  any  of  them  have 
side effects that are harmful or that affect work capacity, ei‐
ther in general or with specific respect to Childress. 
    The  percentage  of  blood  pumped  out  of  the  ventricles 
with  each  contraction  of  the  heart  (i.e.,  each  heartbeat)  is 
called  the  “ejection  fraction”  (EF). The  EF  number  helps  a 
health‐care  provider  determine  whether  a  patient  has  heart 
disease. A normal heart has an EF of 50 to 75 percent in the 
left ventricle. (The right ventricle can have a lower EF with‐
out  being  abnormal,  because  it  pumps  blood  only  to  the 
lungs,  whereas the left  ventricle  pumps blood to the rest of 
the body.) 
    By  2010,  Childress’s  left‐ventricle  EF  had  fallen  to  35  to 
40  percent  (though  later  in  the  year  it  rose  to  a  normal  66 
percent).  The  cardiologist  estimated  that  in  an  eight‐hour 
workday  Childress  would  be  able  to  stand  or  walk  for  no 
more than one hour and to sit for no more than two hours. 
    The  ups and downs continued,  but the downs predomi‐
nated. A stress test in 2011 showed “poor exercise tolerance 
for his age” (though he was still in his 30s). He had shortness 
of breath even at home, fatigue, tingling sensations, swelling 
in his feet and ankles, tightness in his chest, flashes of light 
in  his  vision,  tingling  all  over,  and  continued  diagnoses  of 
serious heart problems. The following year his ejection frac‐
tion fell to a dangerously low 20 to 25 percent, requiring im‐
plantation  of  a  cardiac  defibrillator.  The  following  year  his 
ejection  fraction  rose  to  30  to  35  percent,  still  abnormally 
low.  Other  heart  problems  that  he  was  diagnosed  with  in‐
4                                                       No. 16‐1601 


cluded diastolic dysfunction, severely dilated left ventricular 
chamber  size,  severely  dilated  left  and  right  atriums,  and 
mild aortic valve insufficiency. 
   Nor  is  the  ejection  fraction  the  only  evidence  that  Chil‐
dress’s left ventricle is impaired. If the left ventricle is wider 
than 6 centimeters in its diastolic state (that is, when it is ex‐
panded and full of blood), this indicates a severe thinning of 
the  heart  muscle.  See  20  C.F.R.  Part  404,  Subpart  P, App.  1, 
4.02(A)(1). Childress’s heart measurements have consistently 
revealed  that  his  left  ventricle  is  more  than  6  centimeters 
wide.  This  was  actually  noted  by  the  administrative  law 
judge at Childress’s first hearing. Yet at the second hearing, 
the one now under review, she did not mention it, thus over‐
looking an important fact supportive of his claim to be disa‐
bled. 
    Another  doctor,  Kari  Cataldo,  evaluated  and  treated 
Childress  beginning  in  2008.  Her  diagnoses  were  similar  to 
Dr. Addai’s, but with the addition of diagnosing crackles in 
the  lungs,  bronchial  markings,  a  hernia,  acute  bronchitis, 
depression,  a  systolic  heart  murmur,  increased  lung  mark‐
ings,  increased  dyspnea  and  chest  pain,  wheezing  and 
coarse breath sounds, edema (swelling) of the ankles, head‐
aches,  and  pain  and  swelling  in  the  legs.  In  2009  another 
doctor  appeared  on  the  scene,  Patrick  Hartman,  who  diag‐
nosed  acute  bronchitis  and  hypertension,  coarse  breath 
sounds,  shortness  of  breath,  coughing,  fatigue,  decreased 
exercise  tolerance,  severe  fatigue,  congestive  heart  failure, 
chronic obstructive pulmonary disease, obesity, etc., and an 
ejection  fraction,  still  subnormal,  of  35  to  40  percent.  Chil‐
dress also had painful cysts on his legs, which Dr. Hartman 
treated. 
No. 16‐1601                                                            5 


    Dr.  Hartman  estimated  that  Childress  would  be  able  to 
sit for 3 hours total and stand or walk for 1 hour total in an 
8‐hour workday, though he would also have to lie down for 
an  hour  every  1  to  2  hours  during  the  workday—which 
would  reduce  his  workday.  If  he  lay  down  only  every  2 
hours, say at 11 a.m. and 1 p.m. and 3 p.m., and his workday 
was 9 a.m. to 5 p.m., that would reduce the actual working 
part  of  his  “working  day”  to  5  hours  (9  to  11  a.m.,  12  to  1 
p.m., 2 to 3 p.m., and 4 to 5 p.m.), rendering him unemploy‐
able.  Dr.  Hartman  also  thought  it  likely  that  Childress’s 
medical  symptoms  would  worsen  in  a  work  environment, 
and  he  concluded  that  Childress  is  totally  disabled  from 
gainful employment. 
   Two  nonexamining  state  agency  physicians  looked  at  a 
severely  incomplete  set  of  the  plaintiff’s  medical  records, 
and  concluded  without  any  real  evidence  that  he  can  walk 
about 6 hours a day and sit about 6 hours a day. The second 
such  physician  summarily  agreed  with  the  first,  after  re‐
viewing treatment records that ended at the end of January 
2009. 
    Childress testified at length at his hearing before the ad‐
ministrative  law  judge.  He  described  the  bad  effect  of  his 
obesity on his breathing (he is constantly short of breath), his 
joints,  and  his  ability  to  get  up  and  sit  down.  He  testified 
that  he  was  unable  to  lose  weight  through  either  dieting  or 
exercise,  despite  trying—in  part  because  his  medications, 
which include steroids, have caused him to gain thirty to for‐
ty  pounds.  He  leaves  his  home  infrequently,  sleeps  a  good 
deal  during  the  day,  has  trouble  showering  and  dressing, 
does very little work around the house, does not cook or do 
his  laundry,  and  gets  help  from  his  parents  in  cleaning  the 
6                                                      No. 16‐1601 


house.  His  testimony  was  not  contradicted.  The  picture  it 
painted is not that of a person capable of full‐time work even 
of  a  sedentary  character,  especially  since  Childress  had  not 
attended  college;  and  although  when  younger  he  had  had 
occasional jobs, they were as a cook and as a satellite anten‐
na installer, which are not sedentary jobs. 
    Although  the  testimony  of  Drs.  Addai  and  Hartman,  if 
believed,  established  that  Childress  was  totally  disabled 
from gainful employment, the administrative law judge dis‐
believed  them  on  the  ground  that  their  testimony  was  “not 
consistent with the medical record as a whole, or with their 
own  progress  notes.”  Yet  she  gave  little  weight  to  the  evi‐
dence presented by the nontreating physicians—and rightly 
so, as their evidence was essentially worthless since they had 
not  had  access  to  Childress’s  full  (abundantly  full)  medical 
record. Her decision rejecting Childress’s claim of total disa‐
bility  rested  on  her  belief  that  the  two  treating  physicians 
had  given  evidence  concerning  Childress’s  activities  that 
contradicted  the  record:  that  Dr.  Addai  had  recommended 
that  Childress  walk  30  minutes  a  day,  five  to  seven  days  a 
week,  to  help  with  his  cardiac  functioning—and  he  did 
walk,  almost  daily.  He  had  worked  as  a  part‐time  cook  for 
three  months  ending  in  November  2009.  And  despite  his 
disabilities he lives alone and cares for himself. 
    These are feeble points. Ability to walk 30 minutes a day 
doesn’t  contradict  Childress’s  need  for  sleeping  (or  at  least 
lying down) at work 3 hours a day, which would surely dis‐
able  him  from  gainful,  full‐time  employment,  as  the  voca‐
tional  expert  agreed.  Furthermore  the  Social  Security  Ad‐
ministration  defines gainful sedentary employment as  com‐
prising at least 6 hours of sitting and 2 hours of standing or 
No. 16‐1601                                                            7 


walking—not  30  minutes.  The  administrative  law  judge 
seems  not  to  have  realized  that  Childress’s  treating  physi‐
cians  considered  all  his  problems  in  combination  when  as‐
sessing  his  ability  to  stand  or  sit  for  long  periods  of  time. 
That  is  the  correct  approach.  Engstrand  v.  Colvin,  788  F.3d 
655, 661 (7th Cir. 2015). 
    Childress  lives  by  himself  but  receives  lots  of  assistance 
in his home from his parents and does very little himself be‐
sides sleeping. As for working as a part‐time cook for three 
months, the precise nature of the job and the reasons for his 
being employed for so short a period were never explored in 
the hearing. We have emphasized that “working sporadical‐
ly or performing household chores are not inconsistent with 
being unable to engage in substantial gainful activity.” Eng‐
strand  v.  Colvin,  supra,  788  F.3d  at  661.  See  also  Bjornson  v. 
Astrue, 671 F.3d 640, 647 (7th Cir. 2012), noting that failing to 
recognize  the  difference  between  performing  activities  of 
daily living with flexibility (and often with help from family 
and friends) and performing to the standards required by an 
employer “is a recurrent, and deplorable, feature of opinions 
by administrative law judges in social security disability cas‐
es.” 
    The administrative law judge was critical of the fact that 
two  of  Childress’s  visits  to  doctors’  offices  recorded  symp‐
toms after he’d run out of his medications, when one would 
expect his symptoms to worsen. But there is no evidence that 
he failed to take any of his medications after April 2009, and 
yet  despite  that  his  symptoms  were  worse  by  March  2010. 
The  medications,  numerous  and  formidable  as  they  were, 
were unable to improve his perilous health. 
8                                                      No. 16‐1601 


    Very strangely the administrative law judge thought that 
the  fact  that,  as  mentioned  by  the  treating  physicians,  Chil‐
dress  has  been  given  a  Class  III  rating  on  the  New  York 
Heart Association Functional Classification scale showed he 
can do full‐time sedentary work. Not so. A Class III rating is 
indicative  of  “marked  limitation  in  physical  activity,”  such 
that  “less  than  ordinary  activity  causes  fatigue,  palpitation, 
or  dyspnea.”  See  American  Heart  Association,  “Classes  of 
Heart  Failure,”  www.heart.org/HEARTORG/Conditions/
HeartFailure/AboutHeartFailure/Classes‐of‐Heart‐Failure_
UCM_306328_Article.jsp (visited Jan. 3, 2016). 
    Another curious observation made by the administrative 
law judge was that Childress does not have the “usual objec‐
tive signs of severe pain … such as abnormal weight loss or 
muscular atrophy.” No, he does not have those particular ob‐
jective signs of severe pain; but does the administrative law 
judge  really  believe  that  an  obese  person  with  very  serious 
heart  and  lung  problems  will  not  have  severe  pain?  Nor  is 
severity  the  only  pain  dimension  worth  considering;  to  be 
plagued by constant pain can be torture even if the individ‐
ual  spasm  is  not  severe.  Similarly,  it  was  wrong  of  the  ad‐
ministrative  law  judge  to  fault  Childress  for  not  taking 
strong opioids for pain, when his medical conditions did not 
require them and, as is now well known, opioids can be very 
dangerous. 
     She said “the doctor concluded [that Childress had] pos‐
sible sleep apnea, and advised referral for a sleep study. This 
is  not  a  medically  determinable  impairment.”  What  could 
she  have  meant?  Sleep  apnea  is  a  serious,  medically  deter‐
minable  condition,  which  if  not  diagnosed  and  treated  can 
kill. 
No. 16‐1601                                                         9 


    Between  them,  Drs.  Addai  and  Hartman  treated  Chil‐
dress for a total of about 30 months, the treatment including 
numerous medical tests. There is no suggestion that the two 
doctors are not reputable physicians specializing in the spe‐
cific  health  problems  that  afflict  Childress.  Their  testimony 
and records were entitled to significant weight, see 20 C.F.R. 
§ 404.1527(c);  Meuser  v.  Colvin,  838  F.3d  905,  912  (7th  Cir. 
2016)  (per  curiam),  yet  the  administrative  law  judge  gave 
their  testimony  and  records  virtually  no  weight,  as  a  result 
leaving  the  record  of the  hearing  almost  blank.  Her  conclu‐
sion that Childress can sit for at least 6 hours a day at work 
and stand and/or walk another 2 hours a day, while sleeping 
3 hours a day at work and missing 3 or more days of work 
per month, and keep to this schedule week after week, and 
continue  employed  until  his  sleeping  on  the  job  and  absen‐
teeism is noticed by the employer is—absurd. The vocational 
expert admitted that an employee who misses three or more 
days of  work  a month is unemployable.  The administrative 
law  judge  never  explained  why  she  thought  this  limitation 
did not apply to Childress.  
    A  final  botch  by  the  administrative  law  judge  was  her 
remark that if Childress was really suffering he would have 
stopped  smoking  cigarettes  earlier;  he  stopped  only  four 
days prior to the second hearing. But there is no evidence of 
whether  on  balance  his  smoking  relieved  or  increased  his 
pain,  or,  most  important,  given  the  gravity  of  his  medical 
condition,  whether  stopping  smoking  would  improve  his 
health significantly—as we explained in Shramek v. Apfel, 226 
F.3d 809, 812–13 (7th Cir. 2000). Nor is there evidence of how 
much he was smoking before he stopped. 
10                                                   No. 16‐1601 


   The  judgment  of  the  district  court  is  reversed  and  the 
case  remanded  to  that  court  with  directions  to  remand  the 
case to the Social Security Administration.